DETAILED ACTION
	This is a final rejection in response to amendments filed 5/28/21. Claims 1-20 are currently pending. 
Response to Arguments
Applicant’s arguments, filed 5/28/21, with respect to the rejection(s) of claim(s) 1-20 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rosales as applied below to claims 1, 4, and 8-10. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosales et al. (US 3534909).
Regarding independent claim 1, Rosales teaches an ignition device 10 for igniting a mixture, comprising an energy converter configured for converting fluid flow  energy of at least one fluid flow into heat (col. 4, ll. 2-3), so as to ignite the mixture, the energy converting device having an ignition chamber 70 for the at least one fluid flow (oxidizing, fuel), and a fluid flow injector configured for injecting a plurality of fluid flows into the ignition chamber (col. 3, ll. 20-75) in such a manner that a first fluid flow is injected into the ignition chamber having a higher fluid flow velocity than a second fluid flow (col. 3, ll. 1-19), the fluid flow injector comprising at least one injection nozzle for the first fluid flow, the injection nozzle having an injection nozzle cross-section which, viewed in a direction of flow, tapers down to a minimum cross-section and then expands again to an outlet cross-section (fig. 1 shows the fuel enter a converging diverging portion prior to being injected into the combustion chamber).
Regarding dependent claim 4, Rosales teaches wherein the fluid flow injector is configured such that the first fluid flow and the second fluid flow are coaxially injected relative to each other, wherein the first fluid flow at least partially surrounds the second fluid flow in the circumferential direction thereof. See figure 1.
Regarding dependent claims 8 and 9, Rosales teaches an engine for an aircraft or a spacecraft, the engine comprising a combustion chamber (and engine) and the ignition device according to claim 1, wherein the ignition device is connected to the combustion chamber in such a manner that a mixture 
Regarding independent claim 10, Rosales teaches an igniting method for igniting a mixture within a combustion chamber of an engine by injecting a plurality of fluid flows into an ignition chamber which is provided with an energy converter the energy converter being configured for converting fluid flow energy of at least one fluid flow into thermal energy (col. 4, ll. 2-3), so as to ignite the mixture, wherein a first fluid flow is injected having a higher fluid flow velocity than a second fluid flow  (col. 3, ll. 1-19, Rosales teaches that it was known to adjust the fluid flow of both flows), by at least one injection nozzle of a fluid flow injector, the injection nozzle having an injection nozzle cross- section which, viewed in a direction of flow, tapers down to a minimum cross-section and then expands again to an outlet cross-section (fig. 1 shows the fuel enter a converging diverging portion prior to being injected into the combustion chamber).
Allowable Subject Matter
Claims 2-3, 5-7, and 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can b
e reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG KIM/
Primary Examiner
Art Unit 3741